     Case 2:18-cv-03252-WBS-EFB Document 21 Filed 08/31/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   DAVISHA MITCHELL, an                 No.   2:18-cv-3252 WBS EFB
     individual,
13
                   Plaintiff,
14                                        ORDER
          v.
15
     COUNTY OF SACRAMENTO, a
16   municipal corporation; DEPUTY
     ALLISON DANIELE, individually
17   and in his official capacity
     as Deputy Sheriff for the
18   County of Sacramento; DEPUTY
     KIMBERLY HUTCHINSON,
19   individually and in his
     capacity as Deputy Sheriff
20   for the County of Sacramento;
     and DOES 1-50, individually
21   and in their official
     capacities as Police Deputies
22   for the County of Sacramento,
     jointly and severally,
23
                   Defendants.
24

25
                                   ----oo0oo----
26
                Pursuant to the discussion with the parties at the
27
     status conference held on August 31, 2020, the court hereby sets
28
                                          1
     Case 2:18-cv-03252-WBS-EFB Document 21 Filed 08/31/20 Page 2 of 3

1    the following deadlines and dates:

2
               Deadline/Date                  Date Agreed by the Parties
3
     Dispositive Motions Filing                    December 4, 2020
4    Deadline
5
     Dispositive Motion Hearing and                January 19, 2020
6    Status Conference

7    Final Pretrial Conference                      April 26, 2021

8    Trial Date                                       June 8, 2021

9               As discussed with the parties, on January 19, 2020, the
10   court will hear any dispositive motions and will also conduct a
11   status conference regarding the trial date and related matters.
12              The parties have also agreed to a settlement conference
13   with a magistrate judge.      Accordingly, a settlement conference is
14   set before Magistrate Judge Kendall J. Newman on October 23, 2020
15   at 9:00 AM.    The parties are instructed to have a principal with
16   full settlement authority present for the settlement conference
17   or to be fully authorized to settle the matter on any terms.          The
18   individual with full settlement authority to settle must also
19   have unfettered discretion and authority to change the settlement
20   position of the party, if appropriate.        The purpose behind
21   requiring attendance of a person with full settlement authority
22   is that the parties’ view of the case may be altered during the
23   face to face conference.      An authorization to settle for a
24   limited dollar amount or sum certain can be found not to comply
25   with the requirement of full authority to settle.          The parties
26   are directed to exchange non-confidential settlement conference
27   statements seven days prior to the settlement conference.           These
28
                                          2
     Case 2:18-cv-03252-WBS-EFB Document 21 Filed 08/31/20 Page 3 of 3

1    statements shall be simultaneously delivered to the Court using

2    the following email address: kjnorders@caed.uscourts.gov.           These

3    statements should not be filed on the case docket.          If a party

4    desires to share additional confidential information with the

5    Court, they may do so pursuant to the provisions of Local Rule

6    270(d) and (e).

7               IT IS SO ORDERED.

8    Dated:   August 31, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
